Name: Commission Regulation (EEC) No 2652/83 of 22 September 1983 discontinuing the additional amounts for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 83 Official Journal of the European Communities No L 262/ 13 COMMISSION REGULATION (EEC) No 2652/83 of 22 September 1983 discontinuing the additional amounts for certain pigmeat products 29 October 1975 laying down general rules for the system of 'pilot products and derived products' enabling additional amounts to be fixed for pigmeat (4), as last amended by Regulation (EEC) No 1906/83 (*), are not satisfied ; whereas it is therefore necessary to discontinue additional amounts laid down in Regula ­ tion (EEC) No 1712/83 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular the second subparagraph of Article 13 (5) thereof, Whereas, for certain of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, addi ­ tional amounts were last fixed by Commission Regula ­ tion (EEC) No 1712/83 of 24 June 1983 fixing addi ­ tional amounts for certain pigmeat products (3) ; Whereas from the regular review of the dates serving as a basis for the determination of average offer prices for the abovementioned products it appears that the free-at-frontier offer prices for the pilot products are no longer below the sluice-gate price ; whereas the conditions set out in the first subparagraph of Article 2 (4) of Council Regulation (EEC) No 2767/75 of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1712/83 is hereby repealed. Article 2 This Regulation shall enter into force on 26 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 166, 25 . 6 . 1983, p. 20 . (4) OJ No L 282, 1 . 11 . 1975, p . 29 . f5) OJ No L 190, 14. 7. 1983, p. 4.